Sep 11 2015, 8:57 am




      APPELLANT PRO SE                                           ATTORNEY FOR APPELLEE
      Gregory Reef                                               Scott Burns
      Indianapolis, Indiana                                      Lloyd & McDaniel, PLC
                                                                 Louisville, Kentucky



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Gregory Reef,                                              September 11, 2015
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 49A05-1501-CC-3
              v.
                                                                 Appeal from the Marion Circuit
      Asset Acceptance, LLC,                                     Court
      Appellee-Plaintiff                                         The Honorable Burnett M.
                                                                 Caudill, Judge
                                                                 Trial Court Cause No.
                                                                 49D01-1310-CC-39621



      Robb, Judge.



                                 Case Summary and Issue
[1]   Gregory Reef, pro se, appeals the trial court’s award of summary judgment in

      favor of Asset Acceptance, LLC. On appeal, Reef contends that the evidence

      designated by Asset Acceptance was not sufficient to allow the court to enter

      summary judgment. We conclude that the documents designated by Asset


      Court of Appeals of Indiana | Opinion 49A05-1501-CC-3 | September 11, 2015              Page 1 of 7
      Acceptance were not properly authenticated and do not entitle it to summary

      judgment. Therefore, we reverse.



                             Facts and Procedural History
[2]   On October 29, 2013, Asset Acceptance filed a complaint against Reef,

      claiming Asset Acceptance was the owner of a credit card debt owed by Reef.

      Following the exchange of discovery by both parties, Asset Acceptance filed its

      motion for summary judgment on August 8, 2014. Asset Acceptance

      designated several documents in support of its motion, including an Affidavit of

      Debt; a Bill of Sale, Assignment and Assumption Agreement (“Bill of Sale

      Agreement”); and two credit card statements.


[3]   The Affidavit of Debt was provided by “J. Gianuario,” who averred he was

      familiar with the recordkeeping practices of Asset Acceptance. He stated that,

      according to documents kept in the regular course of business, Asset

      Acceptance was the owner of a credit card debt Reef originally owed to

      Citibank (South Dakota), NA (“Citibank”). The Bill of Sale Agreement is one

      page of a contract between Citibank and Asset Acceptance for the assignment

      of accounts to Asset Acceptance. Asset Acceptance also designated a

      spreadsheet document titled “Schedule A,” identifying “Gregory R Reef” as

      having an account balance of $7,021.40 with Citibank. Appellant’s Appendix

      at 24. The credit card statements submitted by Asset Acceptance are between

      “Citi Cards” and “Gregory R Reef.” See id. at 19-20.



      Court of Appeals of Indiana | Opinion 49A05-1501-CC-3 | September 11, 2015   Page 2 of 7
[4]   Reef filed his Opposition to Plaintiff’s Motion for Summary Judgment, arguing

      that “much of Asset Acceptance, LLC’s designated evidence is inadmissible

      hearsay or otherwise insufficient to support summary judgment.” Id. at 15.

      Reef did not designate any evidence for the trial court’s consideration.


[5]   On December 10, 2014, the trial court granted Asset Acceptance’s motion for

      summary judgment. This appeal followed.



                                  Discussion and Decision
                                       I. Standard of Review
[6]   When reviewing a trial court’s ruling on summary judgment, we apply the same

      standard as the trial court. Manley v. Sherer, 992 N.E.2d 670, 673 (Ind. 2013).

      Summary judgment is appropriate where there is no genuine issue of material

      fact and the moving party is entitled to judgment as a matter of law. Ind. Trial

      Rule 56(C). Our review is limited to facts designated to the trial court. Meredith

      v. Pence, 984 N.E.2d 1213, 1218 (Ind. 2013). All factual inferences are made in

      favor of the non-moving party, and we resolve all doubts as to the existence of

      an issue of material fact against the moving party. Manley, 992 N.E.2d at 673.

      The appellant has the burden of demonstrating that the summary judgment

      ruling was erroneous. Amaya v. Brater, 981 N.E.2d 1235, 1239 (Ind. Ct. App.

      2013), trans. denied.




      Court of Appeals of Indiana | Opinion 49A05-1501-CC-3 | September 11, 2015   Page 3 of 7
                                    II. Summary Judgment
[7]   Reef contends that the trial court erred by awarding summary judgment to

      Asset Acceptance. He maintains that much of the evidence designated by Asset

      Acceptance was inadmissible and that the evidence was not sufficient to

      warrant summary judgment. In ruling on a motion for summary judgment, the

      trial court may consider only designated evidence that would be admissible at

      trial. See Ind. Trial Rule 56(C), (E); Kronmiller v. Wangberg, 665 N.E.2d 624,

      627 (Ind. Ct. App. 1996), trans. denied.


[8]   We find merit in Reef’s claims that the documents designated as evidence by

      Asset Acceptance were not properly authenticated. The sufficiency of an

      evidentiary foundation is a matter within the discretion of the trial court. Nasser

      v. State, 646 N.E.2d 673, 676 (Ind. Ct. App. 1995). “To satisfy the requirement

      of authenticating or identifying an item of evidence, the proponent must

      produce evidence sufficient to support a finding that the item is what the

      proponent claims it is.” Ind. Evidence Rule 901(a). “Unsworn statements and

      unverified exhibits do not qualify as proper Rule 56 evidence.” Smith v. Delta

      Tau Delta, Inc., 9 N.E.3d 154, 159 (Ind. 2014) (citation omitted).


[9]   The only sworn statement designated by Asset Acceptance was its Affidavit of

      Debt. The remaining exhibits, however, were neither self-authenticating

      documents under Indiana Evidence Rule 902 nor authenticated by the Affidavit




      Court of Appeals of Indiana | Opinion 49A05-1501-CC-3 | September 11, 2015   Page 4 of 7
       of Debt or another supporting affidavit.1 The exhibits proffered by Asset

       Acceptance were not authenticated and thus did not qualify as proper evidence

       supporting summary judgment under Trial Rule 56(C). Furthermore, the

       affidavit itself does not comply with Trial Rule 56(E), which requires that

       “[s]worn or certified copies not previously self-authenticated of all papers or

       parts thereof referred to in an affidavit shall be attached thereto or served

       therewith.”


[10]   Reef also complains that the Bill of Sale Agreement and the Schedule A

       document are unreliable and lack a proper foundation because the documents

       are heavily redacted, incomplete, and fail to adequately establish that Asset

       Acceptance owns Reef’s debt. Asset Acceptance essentially shrugs off Reef’s

       argument and notes that Reef does not cite a case supporting his argument. In

       fact, this court has previously held that “if a document is relied upon to support

       a motion for summary judgment, it must be exhibited in full; affidavits as to its

       substance, effect or interpretation are not sufficient.”2 Marich v. Kragulac, 415
N.E.2d 91, 100 (Ind. Ct. App. 1981), disapproved of on other grounds by Presbytery

       of Ohio Valley, Inc. v. OPC, Inc., 973 N.E.2d 1099 (Ind. 2012). We recognize that



       1
         The Affidavit of Debt, at most, makes only a vague reference to documents that support its claim to the
       alleged debt owed by Reef: “I am familiar with the recordkeeping practices of [Asset Acceptance]. The
       following representations are true according to documents kept in the normal course of [Asset Acceptance’s]
       business.” Appellant’s App. at 22. Thus, it cannot be said that the Affidavit of Debt acts to authenticate
       Asset Acceptance’s other designated exhibits.
       2
         We also recognize that Indiana Evidence Rule 106 may also support Reef’s request that Asset Acceptance
       provide a more complete version of the Bill of Sale Agreement. Rule 106 states: “[i]f a party introduces all
       or part of a writing or recorded statement, an adverse party may require the introduction, at that time, of any
       other part—or other writing or recorded statement—that in fairness ought to be considered at the same time.”

       Court of Appeals of Indiana | Opinion 49A05-1501-CC-3 | September 11, 2015                         Page 5 of 7
       strict enforcement of such a rule may at times prove impractical, and a trial

       court’s exercise of discretion or the consent of the litigating parties may often

       result in the designation of partial documents. In this case, however,

       application of the rule is simple given the apparent incompleteness of the Bill of

       Sale Agreement and the somewhat dubious nature of the Schedule A

       document.


[11]   The Bill of Sale Agreement designated by Asset Acceptance is only a single

       page of what seems to be a larger agreement that sold to Asset Acceptance “the

       Accounts described in Section 1.2 of the Agreement.” Appellant’s App. at 21.

       The Bill of Sale Agreement does not specifically reference Reef or his account

       number, and “Section 1.2 of the Agreement” was not designated as evidence

       before the trial court. We assume, although Asset Acceptance does not explain

       on appeal, that the Schedule A document designated by Asset Acceptance is

       meant to be the relevant segment of Section 1.2. However, based on its format,

       it looks more like a reproduction of information contained in the original

       agreement. The date of the Bill of Sale Agreement was “February 24, 2010,”

       but the only date shown on the Schedule A is “04/15/2014.” See Appellant’s

       App. at 21, 24. There is no perceptible connection between the Schedule A

       document and the Bill of Sale Agreement. This is especially problematic

       because no other designated evidence authenticates and explains the

       significance of the Schedule A document.


[12]   In sum, we conclude that an adequate foundation was not laid for the

       documents designated by Asset Acceptance, and Asset Acceptance’s only

       Court of Appeals of Indiana | Opinion 49A05-1501-CC-3 | September 11, 2015   Page 6 of 7
       designated affidavit did not comply with Trial Rule 56(E).3 Consequently,

       Asset Acceptance failed to properly designate evidence in support of its motion

       for summary judgment, and the trial court’s award of summary judgment was

       inappropriate.



                                                  Conclusion
[13]   Concluding that summary judgment was entered in error, we reverse.


[14]   Reversed.


       May, J., and Mathias, J., concur.




       3
         Reef also argues that several of the documents designated by Asset Acceptance are inadmissible hearsay.
       Specifically, he asserts that those documents created by Citibank cannot be authenticated as business records
       under Indiana Evidence Rule 803(6) by an employee of Asset Acceptance. Asset Acceptance cites Cox v. CA
       Holding Inc., No. 1:13-cv-01754-JMS-TAB, 2015 WL 631393 (S.D. Ind. Feb. 13, 2015) for the proposition
       that business records created by a third party may be authenticated by the custodian of records for a company
       relying on those business records as part of its own business. We do not believe this issue has ever been
       decided by an Indiana appellate court, although Williams v. Hittle, 629 N.E.2d 944 (Ind. Ct. App. 1994), trans.
       denied, may offer some guidance on the issue.

       Court of Appeals of Indiana | Opinion 49A05-1501-CC-3 | September 11, 2015                         Page 7 of 7